Citation Nr: 1522284	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-27 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including residuals of a tibia fracture and circulation problems.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 8, 1988, to March 8, 1988, about one month.

The Veteran's service treatment records indicate that he was discharged by reason of enlistment in error for failure to meet physical standards. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan. 

The Veteran provided testimony before the undersigned in October 2013, and a transcript of this hearing has been associated with the record.

The Board decided this appeal in May 2014.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the Court granted a joint motion for remand (JMR), and subsequent amended JMR, of the Veteran and the Secretary of Veteran's Affairs (the Parties), vacating the Board's May 2014 decision, and remanding the matter to the Board for compliance with the terms of the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2014 Court JMR, the Board will remand for further development the Veteran's claim for service connection for a right leg disability.  The Court essentially found that the Veteran should have received a VA medical opinion regarding his claim.  Therefore, a remand for a medical opinion is needed.

The Veteran maintains that his back and bilateral hip disabilities are related to his right leg disability.  These claims are inextricably intertwined with the service connection claim for a right leg disability.  Therefore, the Board will not issue a decision on these claims at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims folder to the examiner who conducted the March 2010 VA examination (or a suitable substitute if this individual is unavailable) for an opinion.  

The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

Following review of the claims file the examiner should provide opinions on the following:

Whether there is clear and unmistakable evidence that the Veteran's preexisting right leg disability did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?  If there was an increase in the severity of the Veteran's right leg disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. 

2.  This is a complex case back from the Veterans Court.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and her attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




